Citation Nr: 1327811	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  11-00 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for service connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the Navy from April 1964 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of secondary service connection for ear infections has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statement of the Veteran dated in April 2013.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2010 VA visit for an unrelated medical condition, the Veteran reported that he had seen a Ear, Nose and Throat doctor, Dr. Hengerer, two weeks prior and was told "he could benefit from hearing aids bilaterally."  See March 2010 VA examination (VAX).  However, the private medical records from Dr. Hengerer have not been associated with the case file.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

On VA audiological consultation in May 2010, audiological assessment results were summarized, but the specific pure tone threshold results and the word recognition scores were not provided.  

The Veteran also submitted a statement in April 2013 relative to his difficulty hearing.  As the last VA examination was in August 2012, the Veteran should be afforded another examination on remand.
Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. Hengerer and any other private facility where the Veteran has been assessed or treated for his hearing loss.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain puretone audiometric test results from 1000 Hertz to 4000 Hertz and word recognition scores from testing that was conducted by VA on May 28, 2010.  If the results are not available electronically, contact the VA medical facility to obtain the audiometric results.  

[The May 28, 2010 audiology report summarized the results but did not provide the puretone audiometric test results from 1000 to 4000 Hz nor did it provide the word recognition scores]. 

3.  Obtain any relevant VA medical records dating from October 2011 that have not yet been associated with the claims folder or Virtual VA.  

4.  After completion of the above, schedule the Veteran for a VA audio examination to determine the current nature and severity of his service-connected bilateral hearing loss.  All necessary testing, to include complete audiometry and speech recognition, must be accomplished.  The examiner should also indicate the impairment that results from the service-connected hearing loss in terms of occupational functioning and daily activities.  The claims file should be reviewed by the examiner in conjunction with the examination and the examination report should indicate that such review was accomplished.

5.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



